DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 26, 2022, 2021, in which claims 1-13 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: 
Claim 13 recites “the second end being located closer to the throat opening than the first end”, in which Applicant’s Specification in [0053] discloses “Clause 13: The article of footwear of any of clauses 1-12, wherein the containment strap has a width of between 1.0 cm and 4.0 cm and tapers from a comparatively wider width at a first end to a comparatively narrower width at a second end, the second end being located closer to the throat opening than the second end”. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “such that the the central region”, this does not follow standard grammar language, this limitation could read “such that the central region”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter et al. (6,128,835)[Ritter].
Regarding claim 1, Ritter teaches, An article of footwear (2, figures 1 and 2), comprising: a sole structure (4, Col. 3-4 ln. 66-3, figures 1 and 2); and an upper coupled to the sole structure (6 is coupled to 4, Col. 3-4 ln. 66-3, figures 1 and 2), wherein the upper includes a forefoot region, a heel region, and a midfoot region disposed between the heel region and the forefoot region (3 includes 12, 14, and a midfoot region disposed between 14 and 12, Col. 4 ln. 3-4, figure 1), the upper defines an ankle opening sized to receive a foot and a throat opening extending from the ankle opening toward the forefoot region (6 defines an ankle opening sized to receive a foot and a throat opening extending from the ankle opening toward 12, figure 1), and the upper includes: a main upper body (6 includes: 8/10, Col. 4 ln. 3-4, figure 1); a containment strap coupled to the main upper body (“Strap 18 preferably comprises a continuous loop, passing through footwear forefoot 12, either below or above the wearer's foot. Strap 18 may slide in a passageway through forefoot 12, but preferably is fixed in place by stitching or other means to prevent movement within forefoot 12. Alternatively, strap 18 may have two ends attached, respectively, to upper lateral side 10 and medial side 12. For structural reasons, a continuous strap 18 is preferred. As an alternative to the continuous strap 18 illustrated in FIGS. 1 and 2, strap 18 may comprise two separate straps extending along the medial and lateral sides of the footwear”, Col. 4 ln. 13-17, therefore, 18 is coupled to 8/10, figure 1), wherein the containment strap extends from the midfoot region of the upper at the throat opening, down toward the heel region of the upper (18 extends from the midfoot region of 6 at the throat opening, down toward 14 of 6, Col. 4 ln. 13-17, Col. 4 ln. 33-37, figure 1), wherein the containment strap is configured to provide stability, and the containment strap is configured to draw a wearer's heel down and back in the article of footwear when tensioned via a lace extending across the throat opening (18 is configured to provide stability, and 18 is configured to draw a wearer's heel down and back in 2 when tensioned via 30 extending across the throat opening, Col. 5 ln. 1-7, figures 1 and 2, Examiner notes: as disclosed when 18 is “drawn tight” the “heel 14 is urged or drawn forward to securely capture a wearer’s heel”, in which 18 would be expected to draw a wearer's heel down and back in 2, as claimed); an ancillary piece of material affixed to an external surface of the main upper body at a first location and at a second location, the ancillary piece of material including a central region between the first location and the second location that is not directly attached to the main upper body, and wherein the first location and second location are disposed on opposing sides of the containment strap such that the the central region defines a guide to slidably receive the containment strap between the ancillary piece of material and the main upper body and wherein the containment strap makes flush contact with the main upper body on an inner side of the containment strap and makes flush contact with the ancillary piece of material on an outer side of the containment strap when the containment strap is provided within the guide (“Stays 28 help to orient strap 18 and to limit its cross direction movement. Stays 28 are preferably comprised of a continues leather or polymer strip sewn or otherwise attached to upper 6, with raised, unattached sections forming stays 28…Stays 28 are preferably sized such that strap 18 freely passes through, and such that strap 18 has some freedom of cross direction movement”, Col. 4 ln. 46-53, therefore, 28 is affixed to an external surface of 8/10 at an annotated first location and at an annotated second location, 28 including a central region between the annotated first location and the annotated second location that is not directly attached to 8/10 and wherein the annotated first location and annotated second location are disposed on opposing sides of 18 such that the the central region defines a guide to slidably receive 18 between 28 and 8/10 and wherein 18 makes flush contact with 8/10 on an inner side of 18 and makes flush contact with 28 on an outer side of 18 when 18 is provided within the guide, annotated figure 1).
Regarding claim 5, Ritter teaches, wherein the ancillary piece of material extends from the heel region toward the forefoot region and in a direction that is parallel to the throat opening (28 extends from 14 toward 12 and in a direction that is parallel to the throat opening, Col. 4 ln. 46-53, figures 1 and 2).
Regarding claim 8, Ritter teaches, wherein the containment strap extends a longitudinal axis that is transverse to a longitudinal axis of the guide (18 extends a longitudinal axis that is transverse to a longitudinal axis of the guide (provided by 28), figures 1 and 2).
Regarding claim 9, Ritter teaches, wherein the guide and the containment strap collectively form a strap/guide assembly, and the strap/guide assembly is disposed on a lateral side of the upper, a medial side of the upper, or both (the guide (provided by 28) and 18 collectively form a strap/guide assembly, and the strap/guide assembly is disposed on a lateral side of the upper, a medial side of the upper, or both, Col 4 ln. 15-24 and Col. 4 ln. 44-53, figures 1 and 2).

Regarding claim 10, Ritter teaches, wherein the containment strap is a medial strap located at a medial side of the upper, the upper further includes a lateral strap located at a lateral side of the upper, each of the lateral strap and the medial strap is discrete and is individually attached to the upper, the lateral strap is individually attached to the lateral side of the upper, and the medial strap is individually attached to the medial side of the upper (“A strap 18 extends substantially around the periphery of footwear 2, and slideably engages connectors 16, 17…Alternatively, strap 18 may have two ends attached, respectively, to upper lateral side 10 and medial side 12. For structural reasons, a continuous strap 18 is preferred. As an alternative to the continuous strap 18 illustrated in FIGS. 1 and 2, strap 18 may comprise two separate straps extending along the medial and lateral sides of the footwear”, Col. 4 ln. 10-23, therefore, 18 is a medial strap located at a medial side of 6, 6 further includes a lateral 18 located at a lateral side of 6, each of the lateral 18 and 18 is discrete and is individually attached to 6, the lateral 18 is individually attached to the lateral side of 6, and 18 is individually attached to the medial side of 6).

Regarding claim 11, Ritter teaches, wherein the containment strap is not permanently attached to the main upper body within the guide or between the guide and an end of the containment strap opposite the sole structure (18 is not permanently attached to 8/10 within the guide (provided by 28) or between the guide (provided by 28) and an end of the containment strap opposite 4, Col. 4 ln. 11-23, Col. 5 ln. 16-29, figures 1 and 2).

Regarding claim 12, the combined references teach, wherein the ancillary piece of material is affixed to the external surface of the main upper body at the first location at the second location via stitching or an adhesive (“Stays 28 are preferably comprised of a continues leather or polymer strip sewn or otherwise attached to upper 6, with raised, unattached sections forming stays 28”, Col. 4 ln. 47-19, therefore, 28 is affixed to the external surface of 8/10 at the annotated first location at the annotated second location via stitching, figures 1 and 2).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak (4,670,998) in view of Ritter et al. (6,128,835)[Ritter].
Regarding claim 1, Pasternak teaches, An article of footwear (10a, figures 4 and 5), comprising: a sole structure (12a, Col. 4 ln. 39-40, figures 4 and 5); and an upper coupled to the sole structure (16a is coupled to 12a, Col. 4 ln. 39-40, figures 4 and 5), wherein the upper includes a forefoot region, a heel region, and a midfoot region disposed between the heel region and the forefoot region (16a includes an annotated forefoot region, an annotated heel region, and an annotated midfoot region disposed between the annotated heel region and the annotated forefoot region, annotated figure 4), the upper defines an ankle opening sized to receive a foot and a throat opening extending from the ankle opening toward the forefoot region (16a defines 18a sized to receive a foot and an annotated throat opening extending from 18a toward the annotated forefoot region, annotated figure 4, Col. 4 ln. 39-40, Col. 4 ln. 50-53, Col. 5 ln. 10-11, figure 2), and the upper includes: a main upper body (16a includes: an annotated main upper body, annotated figure 4); a containment strap coupled to the main upper body (20a coupled to the annotated main upper body, annotated figure 4, Col. 4-5 ln. 50-19), wherein the containment strap extends from the midfoot region of the upper at the throat opening, down toward the heel region of the upper (20a extends from the annotated midfoot region of 16a at the annotated throat opening, down toward the annotated heel region of 16a, annotated figure 4, Col. 4-5 ln. 50-19), wherein the containment strap is configured to provide stability, and the containment strap is configured to draw a wearer's heel down and back in the article of footwear when tensioned via a lace extending across the throat opening (20a is configured to provide stability, and 20a is configured to draw a wearer's heel down and back in 10a when tensioned via a lace extending across the annotated throat opening, Col. 1 ln. 58-66, Col. 2 ln. 6-11, see also, Col. 3-4n. 59-7, Col. 5 ln. 20-45, Examiner notes: 20a would be expected to draw a wearer's heel down and back in 10a when tensioned via a lace extending across the throat opening, as claimed); an ancillary piece of material affixed to an external surface of the main upper body at a first location at a second location (31a affixed to an external surface of the main upper body at an annotated first location at an annotated second location, annotated figure 4, Col. 5 ln. 12-19), the ancillary piece of material including a central region between the first location and the second location that is not directly attached to the main upper body; and wherein the central region defines a guide to slidably receive the containment strap between the ancillary piece of material and the main upper body (“In the example shown in FIGS. 4-5, the first portion 23a passes through a guide slot 31a, but is not otherwise attached to the upper 16a. The slot 31a acts to retain the first portion 23a in place, for convenience in tying the shoe.”, Col. 5 ln. 12-19, therefore, 31a includes a central region between the annotated first location and the annotated second location that is not directly attached to the annotated main upper body; and the central region defines a guide to slidably receive 20a (23a is a part of 20a, Col. 4 ln. 50-61) between 31a and the annotated main upper body, annotated figure 4). 
While Pasternak disclose the containment strap affixed to the main upper body with a central region defining a guide that receives the containment strap, Pasternak fails to teach, wherein the first location and second location are disposed on opposing sides of the containment strap and wherein the containment strap makes flush contact with the main upper body on an inner side of the containment strap and makes flush contact with the ancillary piece of material on an outer side of the containment strap when the containment strap is provided within the guide.
Ritter, footwear with a containment strap, Abstract, teaches, wherein the first location and second location are disposed on opposing sides of the containment strap such that the central region defines a guide to slidably receive the containment strap between the ancillary piece of material and the main upper body and wherein the containment strap makes flush contact with the main upper body on an inner side of the containment strap and makes flush contact with the ancillary piece of material on an outer side of the containment strap when the containment strap is provided within the guide (“Stays 28 help to orient strap 18 and to limit its cross direction movement. Stays 28 are preferably comprised of a continues leather or polymer strip sewn or otherwise attached to upper 6, with raised, unattached sections forming stays 28…Stays 28 are preferably sized such that strap 18 freely passes through, and such that strap 18 has some freedom of cross direction movement”, Col. 4 ln. 46-53, therefore, an annotated first location and an annotated second location are disposed on opposing sides of 18 such that the central region defines a guide to slidably receive 18 between 28 and 6 and wherein 18 makes flush contact with 6 on an inner side of 18 and makes flush contact with 28 on an outer side of 18 when 18 is provided within the guide, annotated figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second location of the ancillary piece of material of Pasternak as being disposed on opposing sides of the containment strap with the containment strap making flush contact with the main upper body on an inner side and flush contact with the ancillary piece of material on an outer side as taught by Ritter, in order to provide an ancillary strap that “help[s] to orient strap 18 and to limit its cross direction movement”, Col. 4 ln. 46-47.

Regarding claim 2, the combined references teach, wherein the containment strap is permanently affixed to the upper only at a location between the guide and the sole structure (Pasternak, 20a is permanently affixed to 16a only at a location between the guide and 12a, Col. 4 ln. 66-68, figures 4 and 5).
Regarding claim 3, the combined references teach, wherein the containment strap is permanently affixed to a heel counter provided in the heel region (Pasternak, 20a is permanently affixed to 17' provided in the annotated heel region, Col. 4 ln. 66-68, figures 4 and 5).
Regarding claim 4, the combined references teach, wherein the containment strap includes a medial strap portion extending on a medial side of the throat opening (Pasternak, “The support member 20a, shown for the inside part of the foot in FIGS. 4-5, includes a free upper end 132a, with a means 33a for attaching it to the other side of the shoe, in a manner similar to that shown in FIGS. 1-3. The reinforcing member 20a includes a first portion 23a that extends from the upper end 132a downwardly and rearwardly, to extend over the navicular bone 56. The lower end 23b of the first portion 23a is attached to the overlay 21a.  Since the overlay 21a is attached to the sole 12a, the upper end 132a of the first portion 23a is thereby in tension bearing engagement with the sole 12a”, Col. 4 ln. 50-61, therefore, 20a includes 23a extending on a medial side of the annotated throat opening, annotated figure 4 and figure 5), a lateral strap portion extending on a lateral side of the throat opening (Pasternak, “Although not shown, the portion of the support member 20a on the outside of the shoe looks generally the same, i.e. a mirror image of, the inside portion shown in FIG. 4. A third portion of the support member 20a is disposed on the outer side of the shoe 10a. The third portion has a free upper end disposed opposite to the upper end 31a, and extends downwardly and rearwardly from its upper end in a manner similar to portion 23a shown,”, Col. 5 ln. 1-11, therefore, a third portion (lateral strap portion) extends on a lateral side of the annotated throat opening, annotated figure 4 and figure 5), and a connecting strap portion connecting the medial strap portion and the lateral strap portion, the connecting strap portion extends around the heel region of the upper and is permanently secured to the heel counter, and connecting the medial strap portion and the lateral strap portion, the connecting strap portion extends around the heel region of the upper and is permanently secured to the heel counter (Pasternak, “The second portion 22a of the reinforcing member 20a extends upwardly and rearwardly from the lower end 23b of the first portion 23a, and back around the rear portion of the shoe 10a behind the os calcis bone 52, as shown in FIG. 5. Preferably, the second portion 22a is stitched to the overlay portion 21a, so as to retain it properly in place”, Col. 4 ln. 62-68, therefore, 20a includes 22a connecting 23a and the third portion (lateral strap portion), 22a extends around the annotated heel region of 16a and is permanently secured to 17', and connecting 23a and the third portion (lateral strap portion), 22a extends around the annotated heel region of 16a and is permanently secured to 17', annotated figure 4 and figure 5).
Regarding claim 5, the combined references teach, wherein the ancillary piece of material extends from the heel region toward the forefoot region and in a direction that is parallel to the throat opening (Pasternak, as shown in figure 4, 30a (as combined above as taught by Ritter 28) extends from the annotated heel region toward the annotated forefoot region in a direction that is parallel to the annotated throat opening, annotated figure 4, see also Ritter, 28, figure 1).
Regarding claim 8, the combined references teach, wherein the containment strap extends a longitudinal axis that is transverse to a longitudinal axis of the guide (Pasternak, 20a extends a longitudinal axis that is transverse to a longitudinal axis of the guide (provided by 31a of Pasternak, as combined above as taught by Ritter 28), see Ritter figure 1, and Pasternak figure 4).
Regarding claim 9, the combined references teach, wherein the guide and the containment strap collectively form a strap/guide assembly, and the strap/guide assembly is disposed on a lateral side of the upper, a medial side of the upper, or both (the guide provided by provided by 31a of Pasternak, as combined above as taught by Ritter 28 and 20a of Pasternak collectively form a strap/guide assembly, and the strap/guide assembly is disposed on a lateral side of 16a and a medial side of 16a, see Pasternak Col. 4-5 ln. 50-19, figures 4 and 5, Examiner notes: the lateral side is not shown, however is disclosed “Although not shown, the portion of the support member 20a on the outside of the shoe looks generally the same, i.e. a mirror image of, the inside portion shown in FIG. 4.”, Col. 5 ln. 1-10, note also: the “inside portion” appears to refer to the medial side of 10a, “The support member 20a, shown for the inside part of the foot in FIGS. 4-5”, Col. 4 ln. 50-51 and Ritter, Col 4 ln. 15-24, figures 1 and 2).
Regarding claim 11, the combined references teach, wherein the containment strap is not permanently attached to the main upper body within the guide or between the guide and an end of the containment strap opposite the sole structure (Paternak, 20a is not permanently attached to the annotated main upper body within the guide (provided by 31a of Pasternak, as combined above as taught by Ritter 28) or between the guide (provided by 31a of Pasternak, as combined above as taught by Ritter 28) and an end of 20a opposite 12a, see Pasternak, Col. 5 ln. 5-19, figures 4 and 5).

Regarding claim 12, the combined references teach, wherein the ancillary piece of material is affixed to the external surface of the main upper body at the first location at the second location via stitching or an adhesive (31a of Pasternak is affixed to the external surface of the annotated main upper body at the annotated first location at the annotated second location via stitching, as combined above as taught by 28 of Ritter, Ritter, “Stays 28 are preferably comprised of a continues leather or polymer strip sewn or otherwise attached to upper 6, with raised, unattached sections forming stays 28”, Col. 4 ln. 47-19, figures 1 and 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pasternak (4,670,998) in view of Ritter et al. (6,128,835)[Ritter] in view of Foster et al. (2017/0065028)[Foster].
Regarding claim 6, the combined references teach, where ancillary piece of material (Pasternak, 31a, as combined above as taught by Ritter 28, see Pasternak, Col. 5 ln. 12-14 and Ritter, Col. 4 ln. 44-53, figure 1).
The combined references fail to teach, where ancillary piece of material is a corporate logo.
Foster, strips of material attached at a first end and a second end, [0023], that guide a lace, [0018], teaches, where ancillary piece of material is a corporate logo (“In other embodiments, loops 26 can include indicia thereon. For example, as seen in FIG. 6, a pattern 36 formed of different colors can be formed on loops 26”, [0036], “it is to be appreciated that loops 26 and laces 28 can have any desired color or pattern formed thereon, and any combination of colors and/or patterns of loops 26 and laces 28 is considered to be possible”, [0037], “further comprising indicia formed on an outer surface of at least one of the loops on the tongue”, claim 7, therefore, 26 is a corporate logo, Examiner notes: this is similar to Applicant’s disclosure in [0029], “an ancillary attached piece of material, that may be fashioned as an indicia or logo. In doing so, the foot of the wearer may be firmly held to the sole while not obstructing the visual impression of the shoe or logo”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide ancillary piece of material of the combined references with a corporate logo as taught by Foster in order to provide a location where the brand logo can be placed on the footwear for brand recognition and aesthetics.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak (4,670,998) in view of Ritter et al. (6,128,835)[Ritter] in view of McDonald et al. (5,319,869)[McDonald].
Regarding claim 7, the combined references teach, wherein the upper further comprises a plurality of eyelets disposed on opposite sides of the throat opening (Pasternak, 16a further comprises a plurality of 19a/33a/34a disposed on opposite sides of the annotated throat opening, “Although not shown, the portion of the support member 20a on the outside of the shoe looks generally the same, i.e. a mirror image of, the inside portion shown in FIG. 4…The upper end of the third portion may include an eyelet similar to 34a for lacing to eyelet 33a”, Col. 5 ln. 1-11, “The support member 20a, shown for the inside part of the foot in FIGS. 4-5, includes a free upper end 132a, with a means 33a for attaching it to the other side of the shoe, in a manner similar to that shown in FIGS. 1-3”, Col. 4 ln. 50-53, annotated figure 4, see Col. 3 ln. 4-6 and Col. 3 ln. 41-49 regarding 19, 34 and 34a with reference to figure 3).
While Pasternak discloses 33a and 34a at the upper ends of 20a, Col. 5 ln. 1-11 and Col. 4 ln. 50-53, shown in figures 4 and 5, the combined references fail to teach, wherein the containment strap includes an aperture that is configured to align with one of the plurality of eyelets such that a lace may pass through the aperture and aligned eyelet.
McDonald, footwear with a heel strap, Abstract, teaches, wherein the containment strap includes an aperture that is configured to align with one of the plurality of eyelets such that a lace may pass through the aperture and aligned eyelet (“heel strap 19 includes side portions 20, heel tab 25 and side tabs 21”, Col. 3 ln. 61-62, “Side tabs 21 are not joined to counter 7 or quarter 9, and include one or more eyelets 23”, Col. 4 ln. 14-16, and “Side tabs 21 are disposed adjacent the upper portion of quarter 9 such that eyelets 23 overlap elongated eyelets 16.  Accordingly, shoe lace 17 may be disposed through eyelets 23 of heel strap 19 after emerging from elongated eyelets 16.  When shoe lace 17 is tied, side tabs 21 are pulled forwardly and secured against quarter 9, thus adjustably securing the remainder of heel strap 19 against the foot as described in more detail below”, Col. 4 ln. 25-33, therefore, 19 includes 23 that is configured to align with 16 such that a lace may pass through 23 and 16, figure 2a, regarding the “plurality of eyelets”, figure 2a, see, Col. 2 ln. 57-66 regarding “a plurality eyelets” reference numbers 15 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the upper of Pasternak with one of the plurality of eyelets as taught by McDonald, such that the aperture of Pasternak is aligned with the added eyelet as also taught by McDonald, in order to provide additional security for the containment strap since the alignment of the aperture and the eyelet would “thus adjustably securing the remainder of heel strap 19 against the foot”, Col. 4 ln. 25-33. 

Regarding claim 13, the combined references teach, wherein the containment strap has a width (Pasternak, 20a has a width, figures 4 and 5).
The combined references fail to teach, wherein the containment strap has a width of between 1.0 cm and 4.0 cm and tapers from a comparatively wider width at a first end to a comparatively narrower width at a second end, the second end being located closer to the throat opening than the second end.
McDonald, footwear with a heel strap, Abstract, teaches, wherein the containment strap has a width of between 1.0 cm and 4.0 cm and tapers from a comparatively wider width at a first end to a comparatively narrower width at a second end, the second end being located closer to the throat opening than the second end (“heel strap 19 includes side portions 20, heel tab 25 and side tabs 21”, Col. 3 ln. 61-62,  “Side portions 20 are about 3/4 of an inch wide”, Col. 4 ln. 8-9, figure 2a, therefore, 19 has a width of between 1.0 cm and 4.0 cm and tapers from a comparatively wider width at a first end to a comparatively narrower width at 21, 21 being located closer to an annotated throat opening than the first end as shown in figure 2b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to containment strap of Pasternak with a width of between 1.0 cm and 4.0 cm and a taper from a comparatively wider width at a first end to a comparatively narrower width at a second end, as taught by McDonald, in order to provide side tabs made of “relatively stiff plastic material”, Col. 4 ln. 12-14, that “are pulled forwardly and secured against quarter 9, thus adjustably securing the remainder of heel strap 19 against the foot”, Col. 4 ln. 30-33.
Additionally, Absent a showing of criticality with respect to “a width of between 1.0 cm and 4.0 cm and tapers from a comparatively wider width at a first end to a comparatively narrower width at a second end, the second end being located closer to the throat opening than the second end”, Applicant’s Specification merely discloses in [0053], the claim limitation as presented, “the containment strap has a width of between 1.0 cm and 4.0 cm and tapers from a comparatively wider width at a first end to a comparatively narrower width at a second end, the second end being located closer to the throat opening than the second end”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasternak to make the containment strap a width of between 1.0 cm and 4.0 cm and tapers from a comparatively wider width at a first end to a comparatively narrower width at a second end, the second end being located closer to the throat opening than the second end”, as claimed. Such modification would be considered a mere choice of a preferred configuration for the containment strap, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of designs for straps used in footwear within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing the containment strap with “a width of between 1.0 cm and 4.0 cm and a taper from a comparatively wider width at a first end to a comparatively narrower width at a second end”, the modification would maintain the ability for the user to secure the footwear as intended. 



    PNG
    media_image1.png
    637
    756
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    439
    639
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    529
    775
    media_image3.png
    Greyscale



Response to Arguments
Applicant’s arguments, filed April 26, 2022, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 102(a)(1) and 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 5,430,959 by Mitsui discloses containment straps on the medial and lateral side of the footwear, an ancillary piece of material, the straps passing through the ancillary piece of material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732